DETAILED ACTION

	Acknowledgment is made of the preliminary amendment filed on 5/06/2020.  Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a method for producing a contact plate for a battery stack for electrically connecting battery cells of the battery stack in parallel, wherein, in the battery stack, the battery cells are arranged in an upper battery level and a lower battery level and the contact plate is arranged in the battery stack between the upper battery level and the lower battery level, and wherein the method further comprises the following steps:
a) providing a flat plate body of a conductive plate material, wherein the plate body is arranged at least substantially in a plate plane,
b) defining arrangement areas for arranging one battery cell of the upper battery level and one battery cell of the lower battery level,
c) removal of plate material in each arrangement area to form at least one arrangement space in each case,
d) forming at least one contact section from the plate material in each arrangement area for electrically conductive contacting of a battery cell of the lower battery level, and
e) forming at least two holding sections from the plate material in each arrangement area for at least electrically conductive contacting and for form-fitting or force-locking or friction-locking of a battery cell of the upper battery level;
regarding claim 16, a contact plate for a battery stack for electrically connecting battery cells of the battery stack in parallel, wherein, in the battery stack, the battery cells are arranged in an upper battery level and a lower battery level and the contact plate is arranged in the battery stack between the upper battery level and the lower battery level, wherein the contact plate is produced by a method for producing a contact plate for a battery stack for electrically connecting battery cells of the battery stack in parallel, wherein, in the battery stack, the battery cells are arranged in an upper battery level and a lower battery level and the contact plate is arranged in the battery stack between the upper battery level and the lower battery level, wherein the method further comprises the following steps:
a) providing a flat plate body of a conductive plate material, wherein the plate body is arranged at least substantially in a plate plane,
b) defining arrangement areas for arranging one battery cell of the upper battery level and one battery cell of the lower battery level,
c) in each arrangement area, removal of plate material to form at least one arrangement space in each case,
d) in each arrangement area, forming at least one contact section from the plate material for electrically conductive contacting of a battery cell of the lower battery level, and
e) in each arrangement area, forming at least two holding sections from the plate material for at least electrically conductive contacting and for form- fitting or force-locking or friction-locking of a battery cell of the upper battery level; and 
regarding claim 17, a battery stack comprising at least one upper battery level, a lower battery level and a contact plate , wherein a respective plurality of battery cells are arranged in the upper battery level and the lower battery level and the contact plate is arranged between the upper battery level and the lower battery level, wherein the contact plate is formed according to a contact plate for a battery stack for electrically connecting battery cells of the battery stack in parallel, wherein, in the battery stack, the battery cells are arranged in an upper battery level and a lower battery level and the contact plate is arranged in the battery stack between the upper battery level and the lower battery level, wherein the contact plate is produced by a method for producing a contact plate for a battery stack for electrically connecting battery cells of the battery stack in parallel, wherein, in the battery stack, the battery cells are arranged in an upper battery level and a lower battery level and the contact plate is arranged in the battery stack between the upper battery level and the lower battery level, wherein the method further comprises the following steps:
a) providing a flat plate body of a conductive plate material, wherein the plate body is arranged at least substantially in a plate plane,
b) defining arrangement areas for arranging one battery cell of the upper battery level and one battery cell of the lower battery level,
c) in each arrangement area, removal of plate material to form at least one arrangement space in each case,
d) in each arrangement area, forming at least one contact section from the plate material for electrically conductive contacting of a battery cell of the lower battery level, and
e) in each arrangement area, forming at least two holding sections from the plate material for at least electrically conductive contacting and for form- fitting or force-locking or friction-locking of a battery cell of the upper battery level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida et al. (US 2022/0131123) teach a method of producing electrode, method of producing battery, electrode, and battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 1, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876